In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole, dated January 22, 1991, which denied his request to be released on parole, the petitioner appeals from a judgment of the Supreme Court, Orange County (Bar-one, J.), dated August 4, 1992, which dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The petitioner has reappeared before the Board of Parole since the January 22,1991, determination, and has again been denied release. The present appeal is therefore moot (see, Matter of James v Russi, 211 AD2d 719 [decided herewith]; Matter of Rentz v Herbert, 206 AD2d 944; Matter of Weir v New York State Div. of Parole, 205 AD2d 906). Were we to reach the merits, we would affirm the judgment appealed from, in that the petitioner has failed to rebut the presumption that the parole board complied with statutory requirements (see, Executive Law § 259-i; Matter of McLain v New York State Div. of Parole, 204 AD2d 456; Matter of Scott v Russi, 208 AD2d 931). Bracken, J. P., Balletta, Friedmann and Krausman, JJ., concur.